Title: American Commissioners to the President of Congress, 11 November 1784
From: American Commissioners
To: Continental Congress



Sir
Paris Novr 11th. 1784

Having assembled together at this place about the latter end of August we proceeded in obedience to the commands of Congress to notify our appointment and it’s objects to such Powers as we thought it adviseable at that time to address.
We wrote a circular letter in the form No. 1 to the Ambassadors or other ministers residing here from the courts of Saxony, the two Sicilies, Sardinia, Venice, Tuscany, Russia, and Rome. Copies of the answers from those of Saxony, the two Sicilies, Sardinia, Venice and Tuscany are contained in the enclosed papers No. 2. 3. 4. 5. and 6. The minister of Russia answered verbally to Colo. Humphries who delivered the letter ‘That he would transmit it to his court.’ From the Nuncio of the Pope we have received no answer either written or verbal. Our letter to him was dated September the 22nd.
Our letter to the Ambassador of Spain was in the same form. His answer, a translation of it, and our reply are contained in Nos. 7. 8. and 9.
A Project of treaty having been before concerted with the court of Lisbon, a small alteration in the form of our General letter as noted in No. 1 adapted it to that circumstance. No. 10 is a copy of the answer of their Ambassador.

A like circumstance with the court of Berlin rendered a letter in the same form proper for that; but as that negociation had begun with the Baron de Thulemeier their envoy at the Hague, we thought it proper that our letter proposing a continuation of it should be addressed to him and not to the minister here. No. 11 is a copy of his answer and No. 12 of our reply.
Our commission to Sweden and instructions accompanying it proposing a supplementary treaty with that power we addressed a letter of which No. 13. is a copy to the Swedish ambassador here. No. 14 is his answer, and No. 15 our verbal communication in consequence of it.
Dr. Franklin having had occasion to write to the Imperial minister here after his receipt of the new instructions but before our meeting, had seized that opportunity of notifying to him the commission with which we were honoured for that court. A copy of his answer will be found in No. 16.
A letter from the Minister of Genoa of which No. 17 is a copy addressed to Dr. Franklin and received before we had sent out our general letters furnished a like occasion of notifying our powers to him which Dr. F. did in a letter of which No. 18 is a copy.
To the court of Versailles we announced our commission verbally, shewed the original and left a copy with the Ct. de Vergennes from whom we received a verbal answer ‘that he would always be ready to enter on negociations and receive propositions which might be of mutual advantage and tend to cement the union and increase the harmony which prevailed between the two nations.’
A project of a treaty between the United states and Denmark had before been communicated to Congress. Baron de Waltersdorff, the person with whom this had been concerted, was still here expecting that powers would be sent from Congress to conclude it. He was himself furnished with a letter from his minister authorizing him to take the measures which had been taken and assuring him of regular powers as soon as those on our part should arrive. To him therefore we notified verbally that we were furnished with powers for concerting and concluding a treaty, and he assured us verbally he would immediately transmit our notification to his court and that we might rely on their sending corresponding powers.
Mr. Hartley had been sent here from the court of London with a plenipotentiary commission ‘for the perfecting and establishing peace, friendship and good understanding between the U.S. and the subjects of his Britannic majesty; and for opening, promoting  and rendering perpetual the mutual intercourse of trade and commerce between them.’ This commission had been regularly communicated to our ministers at the time of concluding the definitive treaty of peace and had been in part executed by the actual signature of that treaty. The second part however for opening, promoting and rendering perpetual a mutual intercourse of trade and commerce remaining unexecuted for want of proper powers from the U.S. that minister had continued here. On the 31st of August we notified to him verbally that we were furnished with powers for entering into a treaty of amity and commerce with his nation. He answered verbally also that he would immediately communicate it to his court,‘and that he did not doubt that his majesty’s government would at all times be ready to concur in the forming such a system as may fully answer every purpose of commercial as well as political advantage to the two countries and fix and establish a permanent and beneficial intercourse between them.’ Some time after this he asked a meeting with us at Passy at which he informed us that he had communicated our notification to his court and had received a letter in answer in which was a clause to this effect, ‘You may with great truth assure the American ministers of our ready and friendly disposition to receive any proposals from the U.S. for the forming such regulations as may tend to the mutual and reciprocal advantage of both countries.’ He informed us at the same time however that he was ordered to return to London, which he accordingly did in a few days. This official answer had been given us on the 16th of Sep. and having waited a sufficient time to have heard further from him after his return and receiving nothing further we wrote on the 28th of Oct. two letters to the D. of Dorset British Ambassador at this court of which Nos. 19 and 20 are copies. On the receipt of which he desired Colo. Humphries who delivered them to inform us ‘that being entirely unacquainted with the negotiations proposed through Mr. Hartley to the court of London he could say nothing on that subject except that he would write concerning it to his court. With respect to the explanations and arrangements suggested in the other letter (which he would also transmit) he did not doubt but that every thing which was equitable would be done and in the mean time he wished us to be informed that he would make us acquainted with the result as soon as he should receive the necessary instructions.’
We have not yet communicated our powers or propositions to Hamburg or the United Netherlands. From the former there is at present no public minister here and when communicated to the  latter we knew that from the States General they would be carried to the regencies of the several states and from these again to their several towns, so that their publication would be inevitable. We thought it better that this should not take place till they should have been discussed and concluded with those nations whose system of negociation is more private.
To the Porte, the Emperor of Morocco, and the regencies of Algiers Tunis and Tripoly, no communications have been made. Treaties with these powers are formed under very peculiar circumstances. Not only the expences of the negotiations on their part are to be borne by the other negotiating power, but great presents and an annual tribute is requisite with some of them. The contributions under which they thus lay the powers of Europe are as heavy as they are degrading. We feel for our country under both these points of view, and as we cannot proceed at all till the money necessary is actually ready at our command we have thought it proper to give this information to Congress. We wish it was in our power to conjecture the sums which might be necessary; and have endeavored to learn what is given by the European powers, as we might thence form some estimate of what would be required from us. As yet we have been unable to obtain this information, and we know not what measures to suggest, should Congress determine to proceed in these treaties, other than to limit us to some ultimate sum, to place that actually at our command and to rely on our assurances that we shall use our best endeavors to reduce the contributions as far below this as shall be in our power. Presents or war is their usual alternative. Should Congress however determine against the first, they might perhaps think it proper that some intelligent person should be sent to make himself acquainted with the wants of these states, and to know whether we could not offer to them such a commercial intercourse as might make an equal treaty acceptable.
We have made to the Count de Vergennes, the communications directed by our instructions of May 11. 1784. as to the claim of the five Fosters, brothers, for the prize of their vessel the Three friends, and have received no answer on the subject, from which circumstance we hope that the court is satisfied as to that article.
A letter received from the Ct. de Vergennes and another from Monsr. Grand to Dr. Franklin of which No. 21 and 22. are copies give us reason to apprehend an uneasiness in this court lest we should fail not only in the punctual paiment of the interest on their particular loans, but should permit the paiment on the Dutch loan  which this court guarantied to fall in the first instance on them. This circumstance under the present probability of a war in Europe might be really inconvenient to them, and give unfavourable ideas of the sense we entertain of their past favours. Congress will know whether measures have been taken to make timely paiments here, and they can best judge of what exertions the States are capable for reducing their foreign debt even faster than their stipulations require. A hearty disposition in the people goes far towards making them equal to whatever it is their duty and interest to do and we cannot help supposing that if our countrymen would boldly look that part of their foreign debt in the face which they have a right to discharge, if they would view it and view themselves, they would find they could master it, perhaps with a single effort. Of this we can assure them, that nothing would produce such a revolution in the opinion entertained in Europe of their powers, of their justice and of the tone of their government. If a reputation for equity and gratitude, if a demonstration of our resources and of our resolution, if the subjection of the riches of Europe to our wishes on any future emergency may be bought at half a guinea a head cannot our countrymen be roused to make the purchase? Add to this that it would command for us a respect which might save us in the end millions of money and torrents of blood. Congress we hope will pardon us these reflections. We are on a feild where every circumstance tends to produce them.
Our instruction as to a gratification and indemnification to John Baptist Pequet has not yet been complied with. Mr. Grand’s letter will assign the reason.
The honor of our country as well as our own feelings will not permit us to pass unnoticed that we are now depending for daily subsistence on the bounty of a subject of this kingdom, a bounty to which he tells us in his letter “qu’il sera forcé mettre des bornes.” We trust that Congress will be so good as to order us effectual and instantaneous relief from this situation.
We are to acknowlege the receipt of two letters from the Committee of the states, the one dated July 16 and the other August 13. This covered the British roll of 142 men, 90 women and 54 children, negroes, part admitted to be slaves and a part said to be free, which were carried from N. York at the time of the evacuation, the only voucher we have yet received in support of the article in our instructions which respects this subject. The former contained papers on the subject of the brig Amiable Elizabeth scuttled and abandoned by her master and crew, while in company with Capt.  Shewel from Philada., taken possession of by him, sent into Newfdld. under the care of his 2d Lt. John Justice where she is said to have been seized and disposed of without trial or condemnation by a Nicholas Gill commissary and judge of the vice admiralty there. The circumstance of scuttling the vessel awakening suspicions, as it is difficult to assign an honest reason for it, and the brig having gone from L’Orient and the master and crew returned thither with Capt. Shewel, we desired Mr. Barclay to procure what testimony he could on the subject and communicate it to us. He has sent us the protests both of the French and American masters and it is a little remarkeable that the French captain makes no mention of the American one having taken possession of the vessel and put men on board of her, and expressly supposes she sunk that night, and that Capt. Shewel is equally silent as to the same circumstance of his having manned her. Mr. Barclay is still engaged in searching into this matter. As the investigation will take some little time we submit in the mean while some other considerations to the wisdom of Congress because it is of importance to the character of a nation to make no demands on another which cannot be substantially supported. If there were no judiciary trial nor condemnation as the papers suppose, this seems to have been a trespass in Nicholas Gill committed within the jurisdiction of the British courts and remediable by a common action at law, which does not seem to have been denied to or demanded by the sufferer. If there were a judiciary condemnation, yet it was in an inferior court from which an appeal might have been demanded to a higher court where the presumption always is that the injustice would have been redressed. Persons who go into a foreign country submit themselves to the laws of that country, and in every civilized nation its courts are open to redress any injury they may receive. It is not till they shall have tried these courts thro’ all their possible stages, till they shall have been denied redress by them, and that too against palpable justice, that it is usual for their own sovereign to take it up and make it a cause of national complaint. Nations would keep each other in a constant state of irritation and much oftener proceed further were every private dispute between their citizens to be taken up by the sovereigns in the first instance. Congress will be pleased to determine whether these considerations have weight enough to induce them to suspend our application to the British court in this case till their pleasure shall be further signified to us.
 